PER CURIAM
In this original proceeding, petitioner challenges the ballot title for a proposed initiative measure. Petitioner is an elector who timely submitted written comments on the Attorney General’s draft ballot title. Therefore, he is entitled to petition this court seeking a different title. ORS 250.085(2).
The Attorney General certified this ballot title to the Secretary of State:
“RESTRICTS FISH HARVESTS TO THE MOST SELECTIVE MEANS AVAILABLE
“QUESTION: Shall state law restrict fishing to the most selective means available, to allow the return of non-targeted fish unharmed?
“SUMMARY: Act sets policy to harvest fish by most selective means available, to return non-targeted fish unharmed. State to determine most selective harvesting methods, oppose some Columbia River gillnetting. State to develop, implement management plans to protect fish species most likely affected by harvest. Plan goals are to protect native species and genetic diversity of those species. State may harvest, sell salmon if numbers exceed goals, use proceeds to carry out the Act. Allows lawsuits to enforce Act.”
Petitioner asserts that the Caption and Summary are deficient in several ways. We have considered his arguments but conclude that the ballot title certified by the Attorney General complies substantially with the requirements of ORS 250.035(l)(a) and (c). ORS 250.085(4).
Ballot title certified.
This decision shall become effective in accordance with ORAP 11.30(10).